DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US Pub. No. 2019/0102140) in view of Matsufune (US Pub. No. 2004/0095474).
Consider claim 1. Bittner et al. teaches an information processing device comprising: an acquisition section that acquires a plurality of sets of content data (para. 0037 describes acquiring media content); and an editing processing section that generates a stream of continuous data obtained by temporally concatenating the plurality of sets of content data (para. 0064 describes assembling and combining the selected media clips), wherein the editing processing section includes an opening image generation section that generates, for each content, a set of opening image data, a clipping processing section that temporally clips at least a portion of a set of content image data (para. 0085 describes clipping media items to a specific duration based on the overall length of the media preview), and a concatenating section that generates an edited set of image data obtained by temporally concatenating the set of opening image data and the clipped set of content image data (paras. 0005 and 0061-0069 describe combining media clips within a set length of time).
Bittner et al. does not teach wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 joined with a video clip from the clipped set of content image data displayed for a time t2, such that each member of the edited set of image data has a length of t1 + t2.
However, Matsufune teaches wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 (para. 0334 describes displaying a still image for a predetermined period of time) joined with a video clip from the clipped set of content image data displayed for a time t2 (paras. 0188-0201 describe the user selecting still and moving images to place in a template for display), such that each member of the edited set of image data has a length of t1 + t2 (para. 0272 describes managing the total playing time of the content).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein each member of the edited set of image data comprises: an opening image from the set of opening image data displayed for a time t1 joined with a video clip from the clipped set of content image data displayed for a time t2, such that each member of the edited set of image data has a length of t1 + t2, in order to select a scene to be shot from an imaging template as suggested by the prior art.
Consider claim 2. Bittner et al. teaches the information processing device according to claim 1, wherein the opening image generation section generates the set of opening image data by using attribute data associated with a set of content data (paras. 0046-0048 describe utilizing media content metadata to select media content items from the media data store).
Consider claim 5. Bittner et al. teaches the information processing device according to any one of claim 1, further comprising: an order determination section that determines an order in which the plurality of sets of content data are to be concatenated (para. 0049 describes arranging the clips in order).
Claims 6 and 7 are rejected using similar reasoning as corresponding claim 1 above.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US Pub. No. 2019/0102140) ) in view of Matsufune (US Pub. No. 2004/0095474) in further view of Louis et al. (US Pub. No. 2019/0200064).
Consider claim 3. Bittner et al. teaches all claimed limitations as stated above, except wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data.
However, Louis et al. teaches wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data (para. 0083 describes clipping audio data on-demand to create a trailer).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the clipping processing section clips a set of content audio data to be allocated to the set of opening image data, in order to customize a video trailer for a media production as suggested by the prior art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al. (US Pub. No. 2019/0102140) in view of Matsufune (US Pub. No. 2004/0095474) in further view of Barnett (US Pub. No. 2013/0311633).
Consider claim 4. Bittner et al. teaches all claimed limitations as stated above, except wherein the clipping processing section determines a reproduction duration time of each content including an opening image, according to a total number of the sets of content data to be temporally concatenated.
However, Barnett teaches wherein the clipping processing section determines a reproduction duration time of each content including an opening image, according to a total number of the sets of content data to be temporally concatenated (para. 0066 describes clipping audio data on-demand to create a trailer).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the clipping processing section determines a reproduction duration time of each content including an opening image, according to a total number of the sets of content data to be temporally concatenated, in order to provide a desired playback time as suggested by the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484